Order entered November 16, 2022




                                                   In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                         No. 05-21-00557-CR

                             ARIEL DANIEL ERIVES, Appellant

                                                      V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 380-85054-2019

                                          ORDER
                       Before Justices Schenck, Smith, and Rosenberg 1
        We GRANT the motion of Robert Koehl to withdraw as counsel for

appellant Ariel Daniel Erives.

        We DIRECT the Clerk of the Court to remove Robert Koehl as counsel of

record and to send a copy of this order and all future correspondence to Ariel

Daniel Erives, TDCJ No. 02354629, Cole Unit, 3801 Silo Road, Bonham, Texas

75418.


1
  The Hon. Barbara Rosenberg, Justice, Assigned. This case was submitted without oral argument. At the time this
case was submitted, Justice Leslie Osborne was a member of the panel. After her resignation, Justice Rosenberg
was designated to sit on the panel and participated in the decision of this case. TEX. R. APP. P. 41.1.
/Barbara Rosenberg/
BARBARA ROSENBERG
JUSTICE, ASSIGNED